Title: Instructions on Architectural Ornaments for George Andrews, 4 June 1804
From: Jefferson, Thomas
To: Andrews, George


          
            June 4. 1804.
          
          A moulding of eggs and anchors is wanting for 2 pediments to wit
          
            
              Parlour doors
              {
              20. feet of level moulding of the size & form of the Walnut model.
            
            
              
              16. feet of raking do. of the same size, one half, to wit, 8. feet for the right hand, and one half, to wit 8. f. for the left hand rake.
            
            
              
              
              
            
            
              Dome cornice
              
              100. feet of egg & anchor moulding of the size & form of the larger model.
            
            
              
              
              
            
            
              Hall
              
              ornaments for 2 scrolls of the size of the drawing, to wit for both sides and the soffite of each scroll.
            
          
          
            Th: Jefferson
          
        